PER CURIAM. This matter coming on to be heard on exceptions filed by the respondent, Paul B. Palmer, to the Report of the Board of Commissioners -of the State Bar of New Mexico, serving as referees of this Court, the respondent appearing pro se and by his attorney, H. A. Kiker, Esq., which Report recommended that said respondent be disciplined for unprofessional and unethical conduct in misappropriating funds collected for and belonging to one client, and wrongfully commingling with his own funds monies placed with him as a trustee, belonging to another client, and otherwise acting unprofessionally, and the matter having been submitted on oral argument and taken under advisement, and the Court being now sufficiently advised in the premises Chief Justice SADLER, Mr. Justice Mc-GHEE, Mr. Justice COMPTON, Mr. Justice COORS and Mr. Justice LUJAN, participating. It is ordered, adjudged and decreed that the findings of fact and conclusions of law contained in the Report of said Board of Commissioners of the State Bar of iNew Mexico, as referees of this Court, be and the same are hereby approved and confirmed. It is further ordered, adjudged and decreed that the respondent, Paul B. Palmer, be and he is hereby disbarred and his name is ordered stricken from the roll of attorneys of this Court, effective as of May 1, 1953. It is further directed that this Order be published in the official reports.